Case 1:18-bk-12337-MT         Doc 85 Filed 06/05/19 Entered 06/05/19 14:01:48                      Desc
                               Main Document    Page 1 of 4


 1 Alla Tenina, Esq. - SBN 224767
     Tenina Law, Inc.
 2 15250 Ventura Blvd, Suite 601
     Sherman Oaks, CA 91403
 3 Phone: (213)596-0265
     Fax:     (310)774-3674
 4 E-Mail: alla@teninalaw.com
     Attorney for Edwin I. Guardia, Debtor
 5
 6
 7
 8                             UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 9                               SAN FERNANDO VALLEY DIVISION
10
11   In re:                           )                 Chapter 13
                                      )
12                                    )
   EDWIN I. GUARDIA,                  )                 Case No.: 1:18-bk-12337-MT
13                                    )
                                      )
14                                    )
                                      )
15                                    )                 EDWIN I. GUARDIA’S DECLARATION ON
                                      )                 WITHDRAWAL OF LOAN MODIFICATION
16                                    )                 REQUEST FROM THE PORTAL IN
                                      )                 BANKRUPTCY FORUM
17                                    )
                                      )
                                      )
18                          Debtor.   )
                                      )
19                                    )
                                      )
20                                    )
                                      )
21                                    )
                                      )
22                                    )
                                      )
23                                    )
                                      )
24 __________________________________ )                 HONORABLE MAUREEN A. TIGHE

25
26
27
28
     _______________________________________________________________________
                   Edwin I. Guardia’s Declaration on Withdrawal of Loan Modification Request - 1
Case 1:18-bk-12337-MT   Doc 85 Filed 06/05/19 Entered 06/05/19 14:01:48   Desc
                         Main Document    Page 2 of 4
Case 1:18-bk-12337-MT   Doc 85 Filed 06/05/19 Entered 06/05/19 14:01:48   Desc
                         Main Document    Page 3 of 4
        Case 1:18-bk-12337-MT                      Doc 85 Filed 06/05/19 Entered 06/05/19 14:01:48                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
15250 Ventura Blvd, Suite 601
Sherman Oaks, CA 91403
A true and correct copy of the foregoing document entitled (specify):    EDWIN I. GUARDIA’S DECLARATION
ON WITHDRAWAL OF LOAN MODIFICATION REQUEST FROM THE PORTAL IN
BANKRUPTCY FORUM will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
6/5/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Dane W Exnowski dane.exnowski@mcalla.com, bk.ca@mcalla.com - Attorney for Bank of America, N.A.
Elizabeth (SV) F Rojas (TR) cacb_ecf_sv@ch13wla.com
Alla Tenina alla@teninalaw.com, jenny@teninalaw.com
Edward A Treder cdcaecf@bdfgroup.com
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
Robert P Zahradka caecf@tblaw.com, RPZ@tblaw.com
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 6/5/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
U.S. Bankruptcy Court
Honorable Martin R. Barash
21041 Burbank Blvd, Suite 342
Woodland Hills, CA 91367
                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 2/26/2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  6/5/2019                    Alla Tenina
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
